MEMORANDUM **
Ramonito Biong Roboca petitions for review of the Board of Immigration Appeals’s (“BIA’s”) decision finding him removable for (1) overstaying his temporary visa and (2) making a false claim of citizenship. The government having exercised its discretion to charge petitioner in a way that compels inadmissibility and ineligibility for waiver of inadmissibility, we deny the petition for review.
“Any alien who falsely represents, or has falsely represented, himself to be a citizen of the United States for any purpose or benefit under this Act ... or any Federal or State law” is deportable, 8 U.S.C. § 1227(a)(3)(D), and inadmissible. 8 U.S.C. § 1182(a)(6)(C)(ii). Roboca’s conviction under 18 U.S.C. § 1028(a)(4) for “knowingly and willfully possessing a false identification document ... with the intent to use that document to defraud the United States,” together with his statements in his plea agreement that he applied for a United States passport with a birth certificate he knew to be false, in order to obtain the passport, and his sworn testimony before the IJ that he falsely represented himself to be a United States citizen to obtain the passport, establish a false claim of citizenship under § 1227(a)(3)(D) and § 1182(a)(6)(C)(ii). There is no waiver of inadmissibility for falsely claiming citizenship. See 8 U.S.C. § 1182(1); Pichardo v. INS, 216 F.3d 1198, 1201 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.